Citation Nr: 1627495	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  12-14 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for right carpal tunnel syndrome, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for left carpal tunnel syndrome, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1980 to August 2000.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In his June 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board at the RO.  However, in an August 2014 statement, the Veteran withdrew his request for a hearing.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702(e) (2015).  

In a December 2014 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 Order, the Court granted a Joint Motion for Remand and vacated the December 2014 decision.  

In November 2015, the Board remanded these issues for further development.  This matter has since been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that a remand was necessary to allow the Board to discuss whether a separate rating was warranted for median nerve impairment under Diagnostic Code 8515 and for impairment to the lower radicular group under Diagnostic Code 8512.  The Board subsequently remanded the case for further development, and the Veteran was afforded a VA examination in March 2016.  Although the examiner conducted special tested for the median nerve, there was no discussion of the impairment.  Nor did the examiner address the lower radicular group.  Rather, the examiner only addressed the impairment to the sciatic nerve and anterior crural (femoral) nerve and provided no response for the other nerves.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected bilateral carpal tunnel syndrome.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for carpal tunnel syndrome.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral carpal tunnel syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral carpal tunnel syndrome under the rating criteria.  In particular, the examiner should identify the affected nerve or nerve group.  He or she should specifically indicate whether the median nerve, ulnar nerve, and lower radicular group are affected.

For any nerve group identified, the examiner should indicate whether there is mild, moderate, or severe incomplete paralysis, or complete paralysis.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

